NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0198n.06
                             Filed: April 16, 2008

                                              No. 07-3630

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


Daniel Koehler, et al.,                                     )
                                                            )         ON APPEAL FROM THE
        Plaintiffs-Appellants,                              )         UNITED STATES DISTRICT
                                                            )         COURT     FOR    THE
v.                                                          )         NORTHERN DISTRICT OF
                                                            )         OHIO
Pension Benefit Guaranty Corp.,                             )
                                                            )         OPINION
        Defendant-Appellee.                                 )



BEFORE:         GILMAN, ROGERS, and McKEAGUE, Circuit Judges.

        McKEAGUE, Circuit Judge. In this case, Appellants assert that the district court erred in

dismissing their ERISA claims under Federal Rule of Civil Procedure 12(b)(6) because they failed

to exhaust administrative remedies.        The brief submitted by Appellants’ counsel is largely

nonsensical, and the 1½ pages of “argument” do not establish any grounds for reversal.

        While Appellee has not requested that Appellants’ counsel be sanctioned under Federal Rule

of Appellate Procedure 38, we believe it appropriate to note that this appeal borders on the frivolous

and the sanctionable. See generally Leeds v. City of Muldraugh, Meade County, Ky., 174 F. App’x

251, 256 (6th Cir. 2006) (sanctioning an attorney under Rule 38 because the argument portion of his

brief consisted of less than three pages of incoherent argument and no reply brief was filed). Briefs

such as Appellants’ that fail to present coherent and cogent arguments for reversing a district court’s

determination are of little assistance to this court, and lead us to believe that counsel “essentially had
No. 07-3630
Koehler, et al. v. Pension Benefit Guaranty Corp.

no reasonable expectation of altering the district court’s judgment based on law or fact.” Wilton

Corp. v. Ashland Castings Corp., 188 F.3d 670, 677 (6th Cir. 1999). This court demands more of

the attorneys that have been admitted to practice before it, and clients deserve more from the

attorneys that they have entrusted with their cases. Accordingly, we admonish Appellants’ counsel

to be ever-mindful of his obligations to both court and client should he have the occasion to file any

future appeals with this court.

       Based on our review of the briefs, the record, and the applicable law, we find no error in the

district court’s decision. Because a full opinion would serve no jurisprudential purpose, we

AFFIRM on the grounds stated in the district court’s opinion of April 4, 2007.




                                                -2-